                                                                        FILED IN OPl!N COURT

                                                                        oN ~      d
                                                                            P~ A.Mo
                                                                                      od', 9Sl:IT"
                                                                            US District Court
                                                                                             Jr., Clerk
                                                                            Eastern District of NC
                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                              NO. 5: 18-CR-00485-FL-2

UNITED STATES OF AMERICA

                  V.


CHRISTOPHER RYHEEM MIDDLETON, JR :

                             ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defenda nt on April 8, 2019, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 21 U.S.C. § 853, to wit:

       (a) One Taurus PT378 380 caliber pistol, bearing s/n 78581E;

       (b) One Beretta 92FS 9mm caliber pistol, bearing s/n BER317077; and

       (c) any and all related ammunition;

       AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said property, pursua nt to Fed. R. Crim.

P . 32.2(b)(3);

                  It is hereby ORDERED, ADJUDGED and DECREED:

       1.         That based upon the Memorandum of Plea Agreement as to the

defenda nt, the United States is hereby authorized to seize t he above-stated property,

a nd it is hereby forfeited to the United States for disposition in accordance with the

law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3) . In accordance

                                           1
with Fed. R. Crim. P . 32.2(b) (4)(A), this Or der sh all be final as to the defendant upon

entry.

         2.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeitu re in the applicable section of t he Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B) .

         SO ORDERE D.
                               ~a'""
                         This~_ day of
                                                 J
                                             Z\~~ +           , 201 9.




                                             2
